Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 1of 33

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
AVENUE STORES, LLC, et ai.,' Case No. 19-11842 (LSS)
Debtors. (Jointly Administered)

Ref. Docket Nos, 53, 221 & 329

 

 

ORDER AUTHORIZING AND APPROVING (I) THE SALE OF E-COMMERCE
BUSINESS ASSETS FREE AND CLEAR OF LIENS, CLAIMS, RIGHTS,
ENCUMBRANCES, AND OTHER INTERESTS; (1 THE ASSUMPTION AND
ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
UNEXPIRED LEASES; AND (iB RELATED RELIEF

Upon consideration of the motion? of the above-captioned debtors and debtors in

possession (each, a “Debtor” and collectively, the “Debtors”), pursuant to sections 105(a), 363

 

and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6003, 6004, 6006, 9007, 9008 and
9014, and Local Rules 2002-1, 6004-1 and 9006-1, seeking entry of, among other things, (i) an
order (the “Bid Procedures Order’’) (a) approving the bid procedures (the “Bid Procedures”) in
connection with the sale or disposition (the “Sale”) of the Debtors’ e-commerce business,
consisting of, among other things, (x) the Debtors’ intellectual property and (y) inventory stored
at the Debtors’ distribution facility located in Dallas, Texas (collectively, the “E-Commerce
Business Assets”); (b) scheduling an auction (the “Auction”) for and a hearing (the “Sale
Hearing”) to approve the Sale; (c) authorizing and approving certain notice procedures;

(d) approving procedures for the assumption and assignment of certain executory contracts; and

 

' The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification

number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC (1146); Ornatus URG Real
Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203}. The Debtors’ headquarters are located at 365
West Passaic Street, Suite 230, Rochelle Park, New Jersey 07662,

Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Motion or the APA
(as defined herein), as applicable.

01:25226999,2

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 2 of 33

(e) granting certain related relief; and (ii) an order (this “Order”) authorizing and approving
(a) the Sale of the E-Commerce Business Assets free and clear of all claims, liens, liabilities,
rights, interests and encumbrances, (b) the assumption and assignment of certain executory
contracts, and (c) related relief; and the Debtors having executed that certain Asset Purchase
Agreement (as may be amended from time to time in accordance with the terms thereof and this
Order, the “APA”), in substantially final form attached hereto as Exhibit 1, contemplating the
Sale of the E-Commerce Business Assets (specifically as defined in the APA, the “Purchased
Assets”) to the purchaser named in the APA (the “Purchaser”) free and clear of any Claims (other
than any Permitted Encumbrances), as defined herein (the “Sale Transaction”); and this Court
having entered the Bid Procedures Order on September 13, 2019 [Docket No. 221]; and the
Auction having been held on October 3, 2019; and the Sale Hearing having been held on October
7, 2019; and this Court having reviewed and considered the relief sought in the Motion, the APA,
all objections to the Motion, and the arguments of counsel made, and the evidence proffered or
adduced at the Sale Hearing; and all parties in interest having been heard or having had the
opportunity to be heard regarding the Sale Transaction and the relief requested in this Order; and
due and sufficient notice of the Sale Hearing and the relief sought therein having been given
under the particular circumstances of these Chapter 11 Cases and in accordance with the Bid
Procedures Order; and having determined that no other or further notice need be provided; and
having determined that the relief requested in the Motion is in the best interests of the Debtors,
their estates, their creditors and all other parties in interest; and having determined that this Court
has jurisdiction over this matter; and having determined that the legal and factual bases set forth
in the Motion and at the Sale Hearing establish just cause for the relief granted herein; and after

due deliberation thereon,

01:25226999,2

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 3 of 33

IT IS HEREBY FOUND AND DETERMINED THAT?
Jurisdiction and Venue

A, This Court has jurisdiction to hear and determine the Motion pursuant to 28
U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States
District Court for the District of Delaware dated as of February 29, 2012, and this matter is a
core proceeding pursuant to 28 U.S.C. § 157(b). Venue of these Chapter 11 Cases and
proceedings is proper in this District and this Court under 28 U.S.C. §§ 1408 and 1409.

Statutory Predicates

B. The statutory predicates for the relief requested in the Motion are sections 105,
363 and 365 of the Bankruptcy Code. Such relief is also warranted pursuant to Bankruptcy
Rules 2002, 6004, 6006, 9007, 9008 and 9014.

Final Order

C. This Order constitutes a final and appealable order within the meaning of 28
ULS.C. § 158(a).

Notice of the APA, Sale Transaction, Sale Hearing, and Bid Procedures Order

D. On August 16, 2019 (the “Petition Date”), the Debtors commenced these Chapter
11 Cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code. Since
the Petition Date, the Debtors have continued to operate their business and manage their property
as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

E. As evidenced by the affidavits of service and publication previously filed with

this Court, and based on the representations of counsel at the Sale Hearing, due, proper, timely,

 

* The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014, To the
extent any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent
any of the following conclusions of law constitute findings of fact, they are adopted as such.

01:25226999.2

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 4of 33

adequate and sufficient notice of the Motion, the Bid Procedures Order, the Auction, the Sale
Hearing, this Order and the Sale Transaction has been provided in accordance with sections
102(1) and 363 of the Bankruptcy Code, Bankruptcy Rules 2002, 9007, 9008 and 9014, and
Local Rules 2002-1 and 6004-1. The Debtors have complied with all obligations to provide
notice of the Motion, the Bid Procedures Order, the Auction, the Sale Hearing, this Order and the
Sale Transaction as required by the Bid Procedures Order. The aforementioned notices are good,
sufficient and appropriate under the circumstances, and no other or further notice of the Motion,
the Bid Procedures Order, the Auction, the Sale Hearing, this Order or the Sale Transaction is or
shall be required.
F, A reasonable opportunity to object or be heard regarding the relief requested in
the Motion and provided in this Order was afforded to all parties in interest.
Compliance with the Bid Procedures Order
G, As demonstrated by the evidence proffered or adduced at the Sale Hearing and the
representations of counsel at the Sale Hearing, the Debtors have complied in all material respects
with the Bid Procedures Order. The Debtors and their professionals have adequately and
appropriately marketed the Purchased Assets in compliance with the Bid Procedures and the Bid
Procedures Order, and in accordance with the Debtors’ fiduciary duties. Based upon the record
of these proceedings, creditors, other parties in interest, and prospective purchasers were

afforded a reasonable and fair opportunity to bid for the Purchased Assets.

H. The Debtors conducted the sale process without collusion and in accordance with
the Bid Procedures.

 

01:25226999.2

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 5of 33

J. The Purchaser is the Successful Bidder, and the APA is the Successful Bid, for
the Purchased Assets in accordance with the Bid Procedures Order. The Purchaser has complied
in all respects with the Bid Procedures Order and all other applicable orders of this Court in
negotiating and entering into the APA, and the Sale Transaction and the APA likewise comply
with the Bid Procedures Order and all other applicable orders of this Court.

Business Judgment

K. The APA, including the form and total consideration to be realized by the Debtors
under the APA, (i) constitutes the highest and best offer received by the Debtors for the
Purchased Assets; (ii) is fair and reasonable; and (iii) is in the best interests of the Debtors, their
estates, their creditors and all other parties in interest.

L. The Debtors’ determination that the consideration provided by the Purchaser
under the APA constitutes the highest and best offer for the Purchased Assets constitutes a valid
and sound exercise of the Debtors’ business judgment.

M. Consistent with their fiduciary duties, the Debtors have demonstrated good,
sufficient and sound business reasons and justifications for entering into the Sale Transaction and
the performance of their obligations under the APA, including, but not limited to, the fact that
(i) the consideration provided by the Purchaser under the APA will provide a greater recovery
for the Debtors’ estates than would be provided by any other available alternative, including a
separate liquidation of the Purchased Assets; and (ii) unless the Sale Transaction is concluded
expeditiously as provided for in the Motion and pursuant to the APA, recoveries of creditors will

be diminished.

01:25226999.2
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 6 of 33

Corporate Authority

N. Subject to entry of this Order, each Debtor (@) has full corporate power and
authority to execute and deliver the APA and all other documents contemplated thereby, (ii) has
all of the necessary corporate power and authority to consummate the transactions contemplated
by the APA, including, without limitation, the Sale Transaction and the assumption and
assignment of the Assumed Contracts (as defined in the APA), (iii) has taken all corporate action
necessary to authorize and approve the APA and the consummation by the Debtors of the
transactions contemplated thereby, including, without limitation, the Sale Transaction and the
assumption and assignment of the Assumed Contracts, and (iv) subject to entry of this Order,
needs no consents or approvals, including any consents or approvals from any non-Debtor
entities, other than those expressly set forth in the APA or this Order, to consummate the
transactions contemplated thereby, including, without limitation, the Sale Transaction and the
assumption and assignment of the Assumed Contracts,

Good Faith

O. The sales process engaged in by the Debtors and the Purchaser, including, without
limitation, the Auction, which was conducted in accordance with the Bid Procedures and the Bid
Procedures Order, and the negotiation of the APA, was at arm’s length, non-collusive, in good
faith, and substantively and procedurally fair to all parties in interest. None of the Debtors or the
Purchaser has engaged in any conduct that would cause or permit the APA or the Sale
Transaction to be avoided, or costs or damages to be imposed, under section 363(n) of the
Bankruptcy Code.

P, The Purchaser is a good faith buyer within the meaning of section 363(m) of the

Bankruptcy Code, and is therefore entitled to the full protection of that provision in respect of the

01:25226999,2
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 7 of 33

Sale Transaction, each term of the APA (and any ancillary documents executed in connection
therewith) and each term of this Order, and otherwise has proceeded in good faith in all respects
in connection with this proceeding. None of the Debtors or the Purchaser has engaged in any
conduct that would prevent the application of section 363(m) of the Bankruptcy Code. The
Debtors were free to deal with any other party interested in buying or selling some or all of the
Purchased Assets on behalf of the Debtors’ estates. The protections afforded by section 363(m)
of the Bankruptey Code are integral to the Sale Transaction and the Purchaser would not
consummate the Sale Transaction without such protections.

Q. The form and total consideration to be realized by the Debtors under the APA
constitutes fair value, fair, full and adequate consideration, reasonably equivalent value and
reasonable market value for the Purchased Assets.

R. Neither the Purchaser nor any of its affiliates, officers, directors, managers,
shareholders, members or any of their respective successors or assigns is an “insider” of any of
the Debtors, as that term is defined under section 101(31) of the Bankruptcy Code. No common
identity of directors, managers, controlling shareholders, or members exists between the Debtors
and the Purchaser.

No Fraudulent Transfer

S. The consideration provided by the Purchaser for the Purchased Assets pursuant to
the APA (i) is fair and reasonable, (ii) is the highest and best offer for the Purchased Assets,
(iii) will provide a greater recovery for the Debtors’ creditors and estates than would be provided
by any other practical available alternative, and (iv) constitutes reasonably equivalent value and
fair consideration under the Bankruptcy Code and under the laws of the United States, and each

state, territory, possession and the District of Columbia.

01:25226999.2
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 8 of 33

Free and Clear
T. Upon receipt by PNC (defined below) of the Payoff Proceeds (defined below), the
transfer of the Purchased Assets to the Purchaser will be legal, valid, and effective transfers of
the Purchased Assets, and will vest the Purchaser with all right, title, and interest of the Sellers to
the Purchased Assets free and clear of all claims, liens (including, without limitation, any
statutory lien on real and personal property and any and all “lens” as that term is defined and
used in the Bankruptcy Code, including section 101(37) thereof), liabilities, interests, rights and

encumbrances, including, without limitation, the following: all mortgages, restrictions

 

(including, without limitation, any restriction on the use, voting rights, transfer rights, claims for

receipt of income or other exercise of any attributes of ownership), hypothecations, charges,

indentures, loan agreements, instruments, leases, licenses, sublicenses, options, deeds of trust,
security interests, equity interests, conditional sale rights or other title retention agreements,
pledges, judgments, demands, rights of first refusal, consent rights, offsets, contract rights, rights
of setoff except for setoffs exercised prior to the Petition Date, rights of recovery, reimbursement
tights, contribution claims, indemnity rights, exoneration rights, product liability claims, alter-
ego claims, environmental rights and claims (including, without limitation, toxic tort claims),
labor rights and claims, employment rights and claims, pension rights and claims, tax claims,
regulatory violations by any governmental entity not constituting governmental police powers,
decrees of any court or foreign or domestic governmental entity, charges of any kind or nature,
debts arising in any way in connection with any agreements, acts, or failures to act, reclamation
claims, obligation claims, demands, guaranties, option rights or claims, rights, contractual or

other commitment rights and claims, any rights of licensees or sublicensees Gf any) under

section 365(n) of the Bankruptcy Code or any similar statute and all other matters of any kind

Q9:25226999.2

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 9 of 33

and nature, whether known or unknown, choate or inchoate, filed or unfiled, scheduled or
unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected, allowed or
disallowed, contingent or non-contingent, liquidated or unliquidated, matured or unmatured,
material or non-material, disputed or undisputed, whether arising prior to or subsequent to the
commencement of these Chapter 11 Cases, and whether imposed by agreement, understanding,
law, equity or otherwise, including claims otherwise arising under any theory, law or doctrine of

successor or transferee liability or related theories (all of the foregoing, including, without

 

limitation, liens and liabilities, but excluding Assumed Liabilities, collectively being referred to
in this Order as “Claims” and, as used in this Order, the term “Claims” includes, without
limitation, any and all “claims” as that term is defined and used in the Bankruptcy Code,
including section 101(5) thereof); provided, however, that all such Claims shall attach to the
proceeds of the Sale Transaction to be received by the Debtors that are not otherwise paid to
PNC Bank, N.A., as Pre-Petition ABL Agent and DIP Agent (““PNC”), at Closing to indefeasibly
satisfy Debtors’ indebtedness then due and owing to the Pre-Petition ABL Secured Parties and

DIP Secured Parties under the Pre-Petition ABL Financing Documents and DIP Financing

force, priority and effect that they now have as against the Purchased Assets; and provided,
further, that such transfer shall not be free and clear of any Permitted Encumbrances.
U. Upon receipt by PNC of the Payoff Proceeds (defined below), the Debtors may

transfer the Purchased Assets free and clear of all Claims, other than any Permitted

 

‘As used, herein, “Final DIP Order” means this Court’s Order (1) Authorizing the Debtors, on a Final Basis, to
(4) Obtain Postpetition Financing, (B) Grant Liens and Superpriority Administrative Expense Claims to Post-
Petition Lenders and (C) Utilize Cash Collateral, (i) Providing Adequate Protection to the Pre-Petition
Secured Parties, (II) Modifying the Automatic Stay, and (IV) Granting Related Relief; Pursuant to II U.S.C.
Sections 105, 361, 362, 363, 364 and 507 [Docket No. 223]. Terms used in this paragraph but not defined in
this Order, the Motion or the APA shall have the meanings ascribed to them in the Final DIP Order.

|

|

|

|

|

Documents, as applicable (each as defined in the Final DIP Order’), with the same validity,
|

|

01:25226999.2
|

|
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 10 of 33

Encumbrances, including, without limitation, rights or claims based on any successor or
transferee liability, because, in each case, one or more of the standards set forth in section
363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those (a) holders of Claims and
(b) non-Debtor parties to the Assumed Contracts, who did not object or who withdrew their
objections to the Motion, are deemed to have consented pursuant to section Bankruptcy Code
363(f\(2). Those (i) holders of Claims and (ii) non-Debtor parties to the Assumed Contracts who
did object, fall within one or more of the other subsections of section 363(f) of the Bankruptcy
Code.

Vv. The Debtors have, to the extent necessary, satisfied the requirements of section
363(b)(1) of the Bankruptcy Code.

W. The Purchaser would not have entered into the APA and would not consummate
the transactions contemplated thereby, including, without limitation, the Sale Transaction and the
assumption and assignment of the Assumed Contracts, (i) if the transfer of the Purchased Assets
were not free and clear of all Claims (other than any Permitted Encumbrances), or (ii) if the
Purchaser would, or in the future could, be liable for any such Claims (other than any Permitted
Encumbrances). The Purchaser will not consummate the transactions contemplated by the APA,
including, without limitation, the Sale Transaction and the assumption and assignment of the
Assumed Contracts, unless this Court expressly orders that none of the Purchaser, its respective
affiliates, its respective present or contemplated members or shareholders, or the Purchased
Assets will have any liability whatsoever (other than any Permitted Encumbrances) with respect
to, or be required to satisfy in any manner, whether at law or equity, or by payment, setoff, or

otherwise, directly or indirectly, any Claims.

01:25226999,2

10
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 11 of 33

X. Not transferring the Purchased Assets free and clear of all Claims (other than any
Permitted Encumbrances) would adversely impact the Debtors’ efforts to maximize the value of
their estates, and the transfer of the Purchased Assets other than pursuant to a transfer that is free
and clear of all Claims and other interests of any kind or nature whatsoever (other than any
Permitted Encumbrances) would be of substantially less benefit to the Debtors’ estates.

Y. Neither the Purchaser nor any of its affiliates is a mere continuation of the
Debtors or their estates, there is no continuity or common identity between the Purchaser, any of
its affiliates and any of the Debtors, and there is no continuity of enterprise between the
Purchaser, any of its affiliates and any of the Debtors. Neither the Purchaser nor any of its
affiliates are holding themselves out to the public as a continuation of any of the Debtors.
Neither the Purchaser nor any of its affiliates are a successor to any of the Debtors or their
estates, and none of the transactions contemplated by the APA, including, without limitation, the
Sale Transaction and the assumption and assignment of the Assumed Contracts amounts to a
consolidation, merger, or de facto merger of the Purchaser or any of its affiliates with or into any
of the Debtors.

Zz. Without limiting the generality of the foregoing, and other than as may be set
forth in the APA, none of the Purchaser, its affiliates, its and their respective present or
contemplated members or shareholders will have any liability whatsoever with respect to, or be
required to satisfy in any manner, whether at law or equity, or by payment, setoff, or otherwise,
directly or indirectly, any Claims relating to any U.S. federal, state or local income tax liabilities,
that the Debtors may incur in connection with consummation of the transactions contemplated by

the APA, including, without limitation, the Sale Transaction and the assumption and assignment

01:25226999.2

li
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 12 of 33

of the Assumed Contracts, or that the Debtors have otherwise incurred prior to the
consummation of the transactions contemplated by the APA.
Validity of Transfer

AA. The consummation of the transactions contemplated by the APA, including,
without limitation, the Sale Transaction and the assumption and assignment of the Assumed
Contracts is legal, valid and preperly authorized under all applicable provisions of the
Bankruptcy Code, including, without limitation, sections 105(a), 363(b), 363()), 363(m), 365(b)
and 365(f) of the Bankruptcy Cede, and all of the applicable requirements of such sections have
been complied with in respect of the transactions contemplated under the APA.

BB. The Purchased Assets constitute property of the Debtors’ estates and good title to
the Purchased Assets of the Debtors is vested in the Debtors’ estates within the meaning of
section 541(a) of the Bankruptcy Code. The Debtors are the sole and lawful owners of the
Purchased Assets, and no other person has any ownership right, title, or interest therein.

CC. The sale, conveyance, assignment and transfer of any personally identifiable
information pursuant to the terms of the APA and this Order complies with the terms of the
Debtors’ policy regarding the transfer of such personally identifiable information as of the
Petition Date and, as a result, consummation of the Sale Transaction is permitted pursuant to
section 363(b)(1)(A) of the Bankruptcy Code. Accordingly, appointment of a consumer privacy
ombudsman in accordance with sections 363(b)(1) or 332 of the Bankruptcy Code is not required
with respect to the Sale Transaction.

Assumed Contracts
DD. The assumption and assignment of the Assumed Contracts pursuant to the terms

of this Order and the APA is integral to the transactions contemplated by the APA and is in the

04:25226999,2

12
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 13 of 33

best interests of the Debtors, their estates and creditors, and ail other parties in interest, and
represents a reasonable exercise of the Debtors’ sound and prudent business judgment.

EE. Pursuant to the terms of the APA and this Order, on or before the Closing Date, as
applicable pursuant to the terms of this Order, the Debtors or the Purchaser, as applicable, shall
have, except as otherwise provided in the APA or this Order, or as otherwise expressly agreed to
between the Debtors or the Purchaser, as applicable, and such counterparty: (i) cured, or
provided adequate assurance of cure of, any monetary default existing as of and including the
Closing Date under any of the Assumed Contracts, within the meaning of section 365(b)(1)(A)
of the Bankruptcy Code, (ii) provided compensation, or adequate assurance of compensation, to
any party for actual pecuniary loss to such party resulting from a monetary default existing as of
and including the Closing Date under any of the Assumed Contracts, within the meaning of
section 365(b)(1)(B) of the Bankruptcy Code, and (iii) provided adequate assurance of its future
performance under the Assumed Contracts within the meaning of sections 365(b)(i)(C) and
365(f)(2)(B) of the Bankruptcy Code.

Compelling Circumstances for an Immediate Sale

FF, To maximize the value of the Purchased Assets, it is essential that the transactions
contemplated by the APA, including, without limitation, the Sale Transaction and the assumption
and assignment of the Assumed Contracts occur within the time constraints set forth in the APA.
Time is of the essence in consummating the transactions contemplated by the APA, including,
without limitation, the Sale Transaction and the assumption and assignment of the Assumed
Contracts.

GG. The Debtors have demonstrated compelling circumstances and a good, sufficient,

and sound business purpose and justification for the immediate approval and consummation of

01:25226999.2

13
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 14 of 33

the transactions contemplated by the APA, including, without limitation, the Sale Transaction
and the assumption and assignment of the Assumed Contracts prior to, and outside of, a chapter
11 plan because, among other things, the Debtors’ estates will suffer irreparable harm if the relief
requested in the Motion is not granted on an expedited basis. The transactions contemplated by
the APA, including, without limitation, the Sale Transaction and the assumption and assignment
of the Assumed Contracts neither impermissibly restructure the rights of the Debtors’ creditors
nor impermissibly dictates the terms of a chapter 11 plan for the Debtors, and therefore, do not
constitute a sub rosa plan.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions

L. The Motion is granted as provided herein, and entry into and performance under,
and in respect of, the APA attached hereto as Exhibit 1 and the consummation of the transactions
contemplated thereby, including, without limitation, the Sale Transaction and the assumption and
assignment of the Assumed Contracts is authorized and approved.

2. Any objections and responses to the Motion or the relief requested therein that
have not been withdrawn, waived, settled, or resolved, and all reservation of rights included in
such objections and responses, are overruled on the merits and denied with prejudice. Ail
persons and entities given notice of the Motion that failed to timely object thereto are deemed to
consent or to not object to the relief granted herein.

3, This Court’s findings of fact and conclusions of law set forth in the Bid

Procedures Order are incorporated herein by reference.

01:25226999,2

14

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 15 of 33

Approval of the APA

4, The APA and all ancillary documents filed with the Court, the transactions
contemplated thereby, including, without limitation, the Sale Transaction and the assumption and
assignment of the Assumed Contracts (but subject to the Purchaser’s rights with respect thereto
pursuant to the APA) and alli the terms and conditions thereof, are approved. The failure
specifically to include any particular provision of the APA in this Order shall not diminish or
impair the effectiveness of such provision, it being the intent of this Court that the APA be
authorized and approved in its entirety.

5. The Debtors and their respective officers, employees and agents are authorized (at
the reasonable request of the Purchaser) to take any and all actions necessary, appropriate or
reasonably requested by the Purchaser to perform, consummate, implement and close the Sale
Transaction, including, without limitation, (a) the sale to the Purchaser of all Purchased Assets,
in accordance with the terms and conditions set forth in the APA and this Order; and (b)
executing, acknowledging and delivering such deeds, assignments, conveyances and other
assurance, documents and instruments of transfer and taking any action for purposes of
assigning, transferring, granting, conveying and confirming to the Purchaser, or reducing to
possession, the Purchased Assets. The Debtors are further authorized to pay, without further
order of this Court, whether before, at or after the Closing Date, any expenses or costs that are
required to be paid by the Debtors under the APA in order to consummate the Sale Transaction or
perform their obligations under the APA; provided, however, that for the avoidance of doubt, that
professional fees subject to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Professionals shall be approved in accordance therewith.

Q1:25226999.2

15

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 16 of 33

6. All persons and entities are prohibited from taking any action to prevent,
adversely affect or interfere with, or which would be inconsistent with, the ability of the Debtors
to transfer the Purchased Assets to the Purchaser in accordance with the APA and this Order.

7. The sale of the Purchased Assets to the Purchaser under the APA constitutes a
transfer for reasonably equivalent value and fair consideration under the Bankruptcy Code and
laws of all applicable jurisdictions, including, without limitation, the laws of each jurisdiction in
which the Purchased Assets are located, and the sale of the Purchased Assets to the Purchaser

may not be avoided under any statutory or common law fraudulent conveyance and fraudulent

 

transfer theories whether under the Bankruptcy Code or under the laws of the United States, any

|
state, territory, possession thereof or the District of Columbia or any other applicabie jurisdiction
with laws substantially similar to the foregoing.
Transfer of the Purchased Assets Free and Clear
8. Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, the Purchased |
|
Assets, shall be sold free and clear of all Claims (other than any Permitted Encumbrances), with
all such Claims to attach to the proceeds of the Sale Transaction to be received by the Debtors
with the same validity, force, priority and effect which they now have as against the Purchased
Assets, subject to any claims and defenses the Debtors may possess with respect thereto;
provided, however, that setoff rights will be extinguished (except with respect to setoffs that
were validly effected prior to the Petition Date) to the extent there is no longer mutuality after the
consummation of the Sale Transaction.
9, At Clesing and upon receipt by PNC of the Payoff Proceeds, all of the Debtors’

rights, title and interest in and to, and possession of, the Purchased Assets shall be immediately

vested in the Purchaser pursuant to sections 105(a), 363(b), and 363(f) of the Bankruptcy Code

01:25226999.2

16

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 17 of 33

free and clear of any and all Claims, other than any Permitted Encumbrances. Such transfer shall
constitute a legal, valid, binding and effective transfer of, and shail vest the Purchaser with good
and marketable title to, the Purchased Assets. All person or entities, presently or on or after the
Closing Date, in possession of some or all of the Purchased Assets are directed to surrender
possession of the Purchased Assets to the Purchaser or its designees on the Closing Date or at
such time thereafter as the Purchaser may request.

10. This Order is and shall be binding upon and govern the acts of ali entities,
including, without limitation, all filing agents, filing officers, title agents, title companies,
recorders of mortgages, recorders of deeds, registrars of deeds, registrars of patents, trademarks
or other intellectual property, administrative agencies, governmental departments, secretaries of
state, federal and local officials and all other persons and entities who may be required by
operation of law, the duties of their office or contract, to accept, file, register or otherwise record
or release any documents or instruments; and each of the foregoing persons and entities is hereby
authorized to accept for filing any and ali of the documents and instruments necessary and

appropriate to consummate the Sale Transaction contemplated by the APA. The*Perehame

 

11. Except as otherwise expressly provided in the APA or this Order, ali persons and
entities (and their respective successors and assigns), including, but not limited to, all debt
security holders, equity security holders, affiliates, foreign, federal, state and local governmental,
tax and regulatory authorities, lenders, customers, vendors, employees, trade creditors, litigation

claimants and other creditors holding Claims against the Debtors or the Purchased Assets arising

 

under or out of, in connection with, or in any way relating to, the Debtors, the Debtors’

predecessors or affiliates, the Purchased Assets, the ownership, sale or operation of the

01:25226999 2

17
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 18 of 33

Purchased Assets prior to Closing or the transfer of the Purchased Assets to the Purchaser, are
hereby forever barred, estopped and prohibited from asserting or prosecuting any cause of action
or any process or other act or seeking to collect, offset, or recover on account of any Claims
against the Purchaser, its successors or assigns, their property or the Purchased Assets solely with
respect to the Sale and the transactions contemplated thereby. Following the Closing, no holder
of any Claim shall interfere with the Purchaser’s title to or use and enjoyment of the Purchased
Assets based on or related to any such Claim, or based on any action the Debtors may take in
these Chapter 11 Cases.

12. The Debtors are authorized (at the reasonable request of the Purchaser) to execute
such documents as may be necessary to release any Claims of any kind against the Purchased
Assets as such Claims may have been recorded or may otherwise exist. Except as provided
below concerning the Claims in the Purchased Assets held by PNC, as Pre-Petition ABL Agent
and DIP Agent, if any person or entity that has filed financing statements, is pendens or other
documents or agreements evidencing Claims against or in the Purchased Assets shall not have
delivered to the Debtors prior to the Closing of the Sale Transaction, in proper form for filing and
executed by the appropriate parties, lien releases and appropriate UCC amendments with respect
to those Claims that the person or entity has with respect to the Purchased Assets, (a) the Debtors
are hereby authorized (at the reasonable request of the Purchaser) to execute and file such lien
releases and appropriate UCC amendments with respect to those Claims against the Purchased
Assets; (b) the Purchaser is hereby authorized to file, register or otherwise record a certified copy
of this Order, which, once filed, registered or otherwise recorded, shall constitute conclusive
evidence of the release of all such Claims against the Purchaser and the applicable Purchased

Assets; and (c) the Purchaser may seek in this Court or any other court to compel appropriate

01:25226999,2

18

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 19 of 33

parties to execute termination statements, instruments of satisfaction and releases of all such
Claims with respect to the Purchased Assets (collectively, “Release Documents”); provided that,
neither the Debtors nor the Purchaser is authorized to file any Release Documents with respect to
the Claims held by PNC, as Pre-Petition ABL Agent and DIP Agent, in the Purchased Assets
without first obtaining the express written consent of PNC and providing drafts of such Release
Documents to PNC for its review and approval, which consent and approval shall be in PNC’s
sole discretion. Notwithstanding the foregoing, the provisions of this Order authorizing the sale
and assignment of the Purchased Assets free and clear of Claims (other than any Permitted
Encumbrances) shall be self-executing, and none of the Debtors or the Purchaser shall be
required to execute or file releases, termination statements, assignments, consents or other
instruments in order to effectuate, consummate and implement the provisions of this Order.

13. To the maximum extent permitted under applicable law, the Purchaser shall be
authorized, as of the Closing Date, to operate under any license, permit, registration and
governmental authorization or approval of the Debtors with respect to the Purchased Assets, and
all such licenses, permits, registrations and governmental authorizations and approvals are
deemed to have been, and hereby are, directed to be transferred to the Purchaser with respect to
the Purchased Assets as of the Closing Date.

14. No governmental unit (as defined in section 101(27) of the Bankruptcy Code) or
any representative thereof may deny, revoke, suspend or refuse to renew any permit, license or
similar grant relating to the operation of the Purchased Assets on account of the filing or
pendency of these Chapter 11 Cases or the consummation of the Sale Transaction to the extent
that any such action by a governmental unit or any representative thereof would violate section

525 of the Bankruptcy Code.

01:25226999.2

19
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 20 of 33

No Successor or Transferee Liability

15. Upon the Closing Date, except as provided in the APA, the entry of this Order and
the APA shal] mean that the Purchaser, as a result of any action taken in connection with the
APA, the consummation of the Sale Transaction, or the transfer or operation of the Purchased
Assets, shall not be deemed to: (a) be a legal successor or successor employer to the Debtors, or
otherwise be deemed a successor to the Debtors, and shall instead be, and be deemed to be, a
new employer with respect to all federal or state unemployment laws, including any
unemployment compensation or tax laws, or any other similar federal or state laws; (b) have, de
facto, or otherwise, merged or consolidated with or into the Debtors; or (c) be an alter ego or a
mere continuation or substantial continuation of the Debtors or the enterprise(s) of the Debtors,
including, in the case of each of (a)-(c), without limitation, (x) within the meaning of any
foreign, federal, state or local revenue law, pension law, the Employee Retirement Income
Security Act, the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the WARN Act
(29 U.S.C. §§ 2101 et seq.) (“WARN”), Comprehensive Environmental Response Compensation
and Liability Act (“CERCLA”), the Fair Labor Standards Act, Title VII of the Civil Rights Act of

1964 (as amended), the Age Discrimination and Employment Act of 1967 (as amended), the

 

Federal Rehabilitation Act of 1973 (as amended), the National Labor Relations Act, 29 U.S.C.
§ 151, et seq. (the “NLRA”) or (y) in respect of (i) any environmental liabilities, debts, claims or
obligations arising from conditions first existing on or prior to the Closing Date (including,
without limitation, the presence of hazardous, toxic, polluting, or contaminating substances or

wastes), which may be asserted on any basis, including, without limitation, under CERCLA, (ii)

kind for any period, labor, employment, or other law, rule or regulation (including, without

01:25226999.2

|
any liabilities, debts or obligations of or required to be paid by the Debtors for any taxes of any
20
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 21 of 33

limitation, filing requirements under any such laws, rules or regulations), or (iii) any products
liability law or doctrine with respect to the Debtors’ liability under such law, rule or regulation or
doctrine.

16. Without limiting the generality of the foregoing, and except as otherwise provided
in the APA and this Order, neither the Purchaser nor any of its affiliates shall have any
responsibility for (a) any liability or other obligation of the Debtors or related to the Purchased
Assets or (b) any Claims against the Debtors or any of their predecessors or affiliates. By virtue
of the Purchaser’s purchase of the Purchased Assets, neither the Purchaser nor any of its affiliates
shall have any liability whatsoever with respect to the Debtors’ businesses or operations or any of
the Debtors’ (or their predecessors’ or affiliates’) obligations based, in whole or part, directly or
indirectly, on any theory of successor or vicarious liability of any kind or character, or based
upon any theory of antitrust, environmental (including, but not limited to CERCLA), successor
ot transferee liability, de facto merger or substantial continuity, labor and employment
(including, but not limited to, WARN) or products liability law, whether known or unknown as of
the Closing, now existing or hereafter arising, asserted or unasserted, fixed or contingent,
liquidated or unliquidated, including liabilities on account of any taxes arising, accruing or
payable undet, out of, in connection with, or in any way relating to the operation of the
Purchased Assets prior to the Closing. The Purchaser would not have acquired the Purchased
Assets but for the foregoing protections against potential claims based upon “successor liability”
theories.

17. None of the Purchaser or its affiliates, successors, assigns, equity holders,
employees or professionals shall have or incur any liability to, or be subject to any action by any

of the Debtors or any of their estates, predecessors, successors or assigns, arising out of the

01:25226999 2

21
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 22 of 33

negotiation, investigation, preparation, execution, delivery of the APA and the entry into and
consummation of the sale of the Purchased Assets, except as expressly provided in the APA and
this Order. For the avoidance of any doubt, this paragraph shall not release any party for claims
arising from intentional fraud, bad faith and gross negligence.

18. | Nothing in this Order or the APA shall require the Purchaser or any of its affiliates
to (a) continue or maintain in effect, or assume any liability in respect of any employee,
collective bargaining agreement, pension, welfare, fringe benefit or any other benefit plan, trust
arrangement or other agreements to which the Debtors are a party or have any responsibility
therefor including, without limitation, benefits payable after retirement or other termination of
employment; or (b) assume any responsibility as a fiduciary, plan sponsor or otherwise, for
making any contribution to, or in respect of the funding, investment or administration of any
employee benefit plan, arrangement or agreement (including but not limited to pension plans) or
the termination of any such plan, arrangement or agreement.

19. No bulk sales law or similar law of any state or other jurisdiction shall apply in

 

any way to the transactions with the Debtors that are approved by this Order, including, without
limitation, the APA and the Sale Transaction.
Good Faith; Arm’s Length Sale

20. The APA has been negotiated and executed, and the Sale Transaction
contemplated by the APA are and have been undertaken, by Debtors and the Purchaser and their
respective representatives at arm’s length, without collusion and in “good faith,” as that term is
defined in section 363(m) of the Bankruptcy Code. Accordingly, the reversal or modification on
appeal of the authorization provided herein to consummate the Sale Transaction shall not affect

the validity of the Sale Transaction or any term of the APA, and shall not permit the unwinding

OF :25226999.2

22

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 23 of 33

of the Sale Transaction. The Purchaser is a good faith purchaser within the meaning of section
363(m) of the Bankruptcy Code and, as such, is entitled to the full protections of section 363(m)
of the Bankruptcy Code.

21. Neither the Debtors nor the Purchaser has engaged in any conduct that would
cause or permit the APA or the Sale Transaction to be avoided or costs, or damages or costs, to be
imposed, under section 363(n) of the Bankruptcy Code. The consideration provided by the
Purchaser for the Purchased Assets under the APA is fair and reasonable, and the Sale
Transaction may not be avoided under section 363(n) of the Bankruptcy Code.

Assumption and Assignment of the Assumed Contracts

22, Except as otherwise expressly provided in the APA or this Order, upon the
Closing Date, pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code, the Debtors are
authorized to (a) assume each of the Assumed Contracts and assign the Assumed Contracts, set

forth in Exhibit 2 (the “Assumed Contracts Exhibit”) attached hereto, which may be

 

subsequently modified in accordance with the Bid Procedures Order and the terms of the APA
prior to the Closing Date, to the Purchaser free and clear of all Claims (other than any Permitted
Encumbrances) and (b) execute and deliver to the Purchaser such documents or other
instruments as may be reasonably requested by Purchaser to assign and transfer the Assumed
Contracts to the Purchaser.

23. The Cure Claims (as defined in the APA) listed on the Assumed Contracts Exhibit
are the sole amounts necessary to be paid upon assumption of the Assumed Contracts under
sections 365(b)(1)(A) and (B) and 365()(@)(A) of the Bankruptey Code. AI! Cure Claims, if
any, shall be paid by the Purchaser. Upon the payment of the Cure Claims, if any, by the

Purchaser, (i) the Assumed Contracts shall remain in full force and effect, and no default shall

01:25226999.2

23
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 24 of 33

exist under the Assumed Contracts nor shall there exist any event or condition which, with the
passage of time or giving of notice, or both, would constitute such a default; (ii) the Cure Claims
shall not be subject to further dispute or audit, including, without limitation, any based on
performance prior to the Closing Date, irrespective of whether such Assumed Contract contains
an audit clause; and (iii) neither the Debtors nor the Purchaser shail have any further liabilities to
the counterparties to the Assumed Contracts other than the Purchaser’s obligations under the
Assumed Contracts that accrue and become due and payable on or after the Closing Date.

24. In the event of a dispute as of, or after, the Closing Date regarding assumption and
assignment or Cure Claim of any Contract proposed to be an Assumed Contract, the assumption
and assignment of such Contract, and payment of any applicable Cure Claims, shall be made
following the entry of an order of this Court resolving any such dispute (or upon the consensual
resolution of such dispute as may be agreed by the Purchaser and such counterparty and, solely
with respect to disputes regarding Cure Claims, the Debtors). Notwithstanding anything to the
contrary herein, the Purchaser shall have the right to modify the Assumed Contracts Exhibit at
any time following the Closing Date in the event that any such dispute is not resolved to the
Purchaser’s satisfaction; provided, however, if the only such dispute is in respect of the proposed
Cure Claim, Purchaser may determine that such Contract shall be an Assumed Contract on the
Closing Date, and the Purchaser shall pay any applicable Cure Claim upon entry of an order of
this Court resolving such dispute. Upon an election of the Purchaser to exclude a Contract from
the Assumed Contract Exhibit, the Purchaser shall have no liability whatsoever to the
counterparty to such Contract that may arise prior to or after the Closing Date.

25. Any provision in any Assumed Contract that prohibits or conditions the

assignment of such Assumed Contract or allow the party to such Assumed Contract to terminate,

01:25226999,2

24

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 25 of 33

recapture, impose any penalty, condition on renewal or extension or modify any term or
condition upon assignment of such Assumed Contract, constitute unenforceable anti-assignment
provisions that are void and of no force and effect/ a we FOR ek to 1G Sale cegwvee!

26, Each Assumed Contract constitutes an executory contract or unexpired lease
under section 365 of the Bankruptcy Code and all requirements and conditions under
sections 363 and 365 of the Bankruptcy Code for the assumption by the Debtors and assignment
to the Purchaser of the Assumed Contracts have been, or will be, satisfied. Upon the Purchaser’s
assumption of the Assumed Contracts in accordance with the terms hereof, in accordance with
sections 363 and 365 of the Bankruptcy Code, (a) the Purchaser shall be fully and irrevocably
vested with all rights, title and interest of the Debtors under the Assumed Contracts, (b) the
Purchaser shall be deemed to be substituted for the Debtors as a party to the applicable Assumed
Contracts, and (c) the Debtors shall be relieved, pursuant to section 365(k) of the Bankruptcy
Code, from any further liability under the Assumed Contracts.

27. The Purchaser has demonstrated adequate assurance of future performance under
the relevant Assumed Contracts within the meaning of sections 365(b)(1)(C) and 365()(@)(B) of
the Bankruptcy Code.

28. There shall be no rent accelerations, assignment fees, increases or any other fees
charged to the Debtors or the Purchaser as a result of the assumption, assignment and sale of the
Assumed Contracts. The validity of the transactions contemplated by the APA, including,
without limitation, the Sale Transaction and the assumption and assignment of the Assumed
Contracts shall not be affected by any dispute between any of the Debtors and another party to an

Assumed Contract regarding the payment of any amount. Upon assignment to the Purchaser, the

01:25226999.2

25

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 26 of 33

Assumed Contracts shall be valid and binding, in full force and effect and enforceable by the
Purchaser in accordance with their respective terms.

29. Pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code, ail
counterparties to the Assumed Contracts are forever barred and prohibited from raising or
asserting against the Debtors or the Purchaser any assignment fee, default, breach or claim of
pecuniary loss, or condition to assignment, arising under or related to the Assumed Contracts
existing as of and including the Closing Date under the APA or arising by reason of the
consummation of transactions contemplated by the APA, including, without limitation, the Sale
Transaction, the assumption and assignment of the Assumed Contracts, and any party that may
have had the right to consent to the assignment of an Assumed Contract is deemed to have
consented to such assignment for purposes of sections 365(c)(1)(B) and 365(e)(2)(A)Gi) of the
Bankruptcy Code and otherwise if such party failed to object to the assumption and assignment
of such Assumed Contract.

30, All counterparties to the Assumed Contracts shall cooperate, upon the reasonable
requests of the Purchaser, in connection with the Sale of the Purchased Assets.

Payment of Certain Indebtedness
31. Notwithstanding anything to the contrary in this Order or the APA, at Closing,
deleast bl
Sale Proceeds sufficient toffepay the Obligations (as defined in the DIP Credit Agreement) (the
“Payoff Proceeds”) shall be paid in cash by wire transfer to PNC to be applied to the
Obligations in accordance with the terms of the Final DIP Order and DIP Financing
Documents. In addition, notwithstanding anything to the contrary in this Order or the APA, at
Closing, certain remaining Sale proceeds as determined by the Parties (defined below) or this

Court as set forth herein (the “Limited Excess Proceeds”) shall be paid in cash by wire transfer to

01:25226999.2

26

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 27 of 33

Ornatus URG Funding, LLC (“Ornatus Funding”) to be applied by Ornatus Funding to the Pre-

Petition Subordinated Obligations in accordance with the terms of the Final DIP Order. Prior to

Closing, the Debtors, Ornatus Funding, PNC and the Committee (collectively, the “Parties”)

shall work in good faith to agree on the amount of the Limited Excess Proceeds after accounting

for all senior secured claims and administrative priority claims provided for under the Final DIP

Order and DIP Budget (collectively, the “Wind Down Expenses”) and any other necessary

reserves. If the parties are unable to agree on the amount of Limited Excess Proceeds, the matter

will be presented to this Court for decision prior to or on the Closing date. At Closing, any

“aiiMton or liabilities of PNC)agdVhd DP Léeddiduwith respect to any Carve-Out and any

A%, os other unpaid administrative claims (including Stub Rent and claims under 11 U.S.C. 503(b)(9), if

ae “op and Senior Liens under the Final DIP Order shall be deemed satisfied, released and

by extinguished. The payment of the Limited Excess Proceeds to Ornatus Funding shall be subject

QP ns to disgorgement by Ornatus Funding in the event of successful Challenges (as defined in the

0 Final DIP Order) or other relief ordered by this Court. All proceeds of the Sale remaining in the
\

ebtors’ estates after the payment of the Obligations to PNC and the Limited Excess Proceeds to

-
=

wv Ornatus Funding shall constitute Cash Collateral (as defined in the Final DIP Order) and may not

wy Se) e used by the Debtors or any other party absent the consent of PNC and/or Ornatus Funding, as
t

(
in

\

0

{
applicable. After the Closing of the Sale, PNC, Ornatus Funding and the Debtors shall work in

good faith to agree upon an order that provides for the Debtors’ consensual use of Cash
Collateral (as defined in the Final DIP Order) and if those parties cannot reach agreement (or in
the event the Committee objects to any agreement reached by those parties), this Court will

resolve any such disputes on appropriate notice to parties in interest. Pending such resolution,

01:25226999.2

27

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 28 of 33

however, and absent the agreement of PNC and/or Ornatus Funding (as applicable), the Debtors
shall not be permitted to use Cash Collateral.

32. For the avoidance of doubt, nothing contained herein shall effect the rights
granted under the Final DIP Order to the Committee, including the right to assert Challenges (as
that term is defined in the Final DIP Order) against either the Pre-Petition ABL Agent, any other
Pre-Petition ABL Secured Party, and/or the Pre-Petition Subordinated Lender during the Initial
Challenge Period (as defined in the Final DIP Order), which period may be extended by further
order of this Court, solely Q2provi ded ta Vha Fined DP Arden

Related Relief

33. Each and every federal, state and governmental agency or department, and any
other person or entity, is hereby authorized to accept any and all documents and instruments in
connection with or necessary to consummate the Sale Transaction contemplated by the APA,

34. Nothing in this Order or the APA releases, nullifies, or enjoins the enforcement of
any liability (including, but not limited to, for reclamation and mitigation and any associated
long-term protection requirements) by a governmental unit under police and regulatory statutes

and regulations that any entity would be subject to as the owner or operator of property that is

 

Teansacties. Nothing in this Order or the APA authorizes the transfer or assignment of any

governmental (a) license, (b) permit, (c) registration, (d) authorization, or (e) approval, or the
discontinuation of any obligation thereunder, without compliance with all applicable legal

requirements and approvals under police or regulatory law.

01:25226999,2

28

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 29 of 33

35. No governmental unit may revoke or suspend any right, license, copyright, patent,
trademark or other permission relating to the use of the Purchased Assets sold, transferred or
conveyed to the Purchaser on account of the filing or pendency of these Chapter 11 Cases or the
consummation of the sale of the Purchased Assets.

36. Notwithstanding anything to the contrary in the foregoing, in the event of
termination of the Program Agreement, Comenity Bank (“Comenity”) shall be permitted to use
the Debtors’ trademarks and service marks through the later of (@) June 1, 2020 or Gi) nine (9)
months after the last date on which Comenity is required to operate under the existing Program
Agreement (as defined in the Final DIP Order) solely as necessary to administer the private label
open-ended credit card accounts and collect the balances due on any accounts pursuant to the
Program Agreement.

37. Notwithstanding anything to the contrary in the foregoing, Comenity, or its
successor in interest, shall be permitted to continue the use of the Debtors’ un-stylized name in
order to process, service, and collect any remaining balances on the private label open-ended
credit card accounts until such time as the accounts are fully processed, collected and closed.

38. Notwithstanding anything to the contrary in this Order, the APA or any other
document, the Program Agreement is not being assumed or assigned pursuant to this Order and
all rights and objections of Comenity relating to potential assumption and assignment of the
Program Agreement are fully preserved.

39. The Purchaser is responsible for the payment of any customs-related charges,
such as duties, that are payable to U.S. Customs and Border Protection (“CBP”) or the United
States on account of any Acquired Asset that is, when or after the Sale closes, in transit to the

United States, on a dock in the United States, in a port in the United States, in a customs house in

01:25226999.2

29
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 30 of 33

the United States, or in the custody or subject to the control of the United States or CBP, but only
to the extent that the Debtors or their estates have not paid or satisfied any such charges.

AQ. Proceeds from the Sale in the amount of $300,000 shall be deposited into a
segregated account (the “Surety Security”), which funds shall be subject to any valid, perfected
(as applicable), unavoidable, or otherwise enforceable senior lien or other interest that
Westchester Fire Insurance Company and its affiliates (collectively, the “Surety”) or an obligee
of the Surety has or will have in the proceeds of the Sale, and shall be subject to any right of
setoff or recoupment that the Surety or one of its obligees has or will have against the Debtors or
their estates, and any claim arising from such an interest or right that the Surety or one of its
obligees has or will have, but only to the extent that any such interest, right, or claim is valid,
perfected, unavoidable, and senior to the interests of PNC and Ornatus Funding in the applicable
Acquired Assets or the proceeds of the Sale. If no claims are made by the Surety or an obligee of
the Surety within 60 days from Sale Closing, the Surety Security shall be returned to the
Debtors’ estates, PNC or Ornatus Funding, subject to and consistent with any other provision of
this Order or, as applicable, further order of this Court. For the avoidance of doubt, paragraph 8
hereof shall preserve any interest, right, or claim held by the Surety or one or more of its obliges
as provided thereby.

41. The Purchaser and its affiliates hereby waive any and all actions related to, and
hereby release, the Debtors and their post-Closing property from any and all Claims or causes of
action of any kind, whether known or unknown, now existing or hereafter arising, asserted or
unasserted, mature or inchoate, contingent or non-contingent, liquidated or unliquidated, material
or nonmaterial, disputed or undisputed, and whether imposed by agreement, understanding, law,

equity, or otherwise, related to or arising out of these Chapter 11 Cases, the formulation,

01:25226999,2

30

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 31 of 33

preparation, negotiation, execution, delivery, implementation or consummation of the
transactions contemplated by the APA, including, without limitation, the Sale Transaction and the
assumption and assignment of the Assumed Contracts or any other contract, instrument, release,
agreement, settlement or document created modified, amended, terminated or entered into in
connection with the APA, except to the extent specifically assumed or established under the APA
or this Order.

42. Except as expressly provided in the APA, nothing in this Order shall be deemed to
waive, release, extinguish or estop the Debtors or their estates from asserting, or otherwise
impair or diminish, any right (including, without limitation, any right of recoupment), claim,
cause of action, defense, offset or counterclaim in respect of any Excluded Asset.

43. All entities that are presently, or on the Closing Date may be, in possession of

 

some or all of the Purchased Assets are hereby authorized to surrender possession of the
Purchased Assets to the Purchaser on the Closing Date.

44. To the extent there is any inconsistency between the terms of this Order and the

terms of the APA, the terms of this Order shall govern.

45. This Order and the APA shall be binding in all respects upon all pre-petition and
post-petition creditors of the Debtors, all interest holders of the Debtors, all non-Debtor parties to
the Assumed Contracts, the Official Committee of Unsecured Creditors appointed by the U.S.
Trustee on August 27, 2019, all successors and assigns of the Debtors and their affiliates and
subsidiaries, and any trustees, examiners, “responsible persons” or other fiduciaries appointed in
these Chapter 11 Cases or upon a conversion of the Debtors’ cases to those under chapter 7 of the

Bankruptcy Code, including a chapter 7 trustee, and the APA and Sale Transaction shall not be

subject to rejection or avoidance under any circumstances. If any order under section 1112 of the

Q4:25226999,2

31

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 32 of 33

Bankruptcy Code is entered, such order shall provide (in accordance with sections 105 and 349
of the Bankruptcy Code) that this Order and the rights granted to the Purchaser hereunder shall
remain effective and, notwithstanding such dismissal, shall remain binding on parties in interest.

46. This Court shali retain jurisdiction to, among other things, interpret, implement,
and enforce the terms and provisions of this Order and the APA, all amendments thereto and any
waivers and consents thereunder and each of the agreements executed in connection therewith to
which the Debtors are a party or which has been assigned by the Debtors to the Purchaser, and to
adjudicate, if necessary, any and all disputes concerning or relating in any way to the Sale
Transaction, including any and all disputes with any counterparty to any Contract of the Debtors
(including, without limitation, disputes with respect to assumption and assignment of any
Assumed Contracts or any cure disputes) and any party that has, or asserts, possession, control or
other rights in respect of any of the Purchased Assets; provided, however, that, in the event that
this Court abstains from exercising or declines to exercise such jurisdiction with respect to the
APA, the Bid Procedures Order, or this Order, such abstention, refusal, or lack of jurisdiction
shall have no effect upon and shall not control, prohibit, or limit the exercise of jurisdiction of
any other court having competent jurisdiction with respect to any such matter, This Court retains
jurisdiction to compel delivery of the Purchased Assets, to protect the Debtors and their assets,
including the Purchased Assets, against any Claims and successor and transferee liability and to
enter orders, as appropriate, pursuant to sections 105(a) or 363 of the Bankruptcy Code (or other
applicable provisions) necessary to transfer the Purchased Assets to the Purchaser.

47. At any time prior to the Closing Date, the Purchaser, the Debtors may terminate
the APA pursuant to the terms thereof without any penalty or liability to the Purchaser, the

Debtors (or their estates), except as set forth in the APA.

01:25226999,2

32

 
Case 19-11842-LSS Doc 339 Filed 10/07/19 Page 33 of 33

48. The APA and any related agreements, documents, or other instruments may be
modified, amended or supplemented by the parties thereto and in accordance with the terms
thereof, without further order of this Court.

49, This Order constitutes a final order within the meaning of 28 U.S.C. § 158(a).
Notwithstanding any provision in the Bankruptcy Rules to the contrary, including but not limited
to Bankruptcy Rule 6004(h), this Court expressly finds there is no reason for delay in the
implementation of this Order and, accordingly: (a) the terms of this Order shall be immediately
effective and enforceable upon its entry; (b) the Debtors are not subject to any stay of this Order
or in the implementation, enforcement or realization of the relief granted in this Order; and
(c} the Debtors may, in their discretion and without further delay, take any action and perform
any act authorized under this Order.

50. The Purchaser shall not be required to seek or obtain relief from the automatic
stay under section 362 of the Bankruptcy Code, to give any notice permitted by the APA or to
enforce any of its remedies under the APA or any other sale-related document. The automatic
stay imposed by section 362 of the Bankruptcy Code is modified solely to the extent necessary to
implement the preceding sentence; provided however, that this Court shall retain exclusive
jurisdiction over any and all disputes with respect thereto.

51. The provisions of this Order are non-severable and mutually dependent.

52. The requirements set forth in Bankruptcy Rule 6004 and Local Bankruptcy Rule

6004-1 have been satisfied or otherwise deemed waived.

LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

Dated: Otter Th. LO) 4
Wilmington, Delaware

 

01:25226999.2

33

 
